— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 17, 1975, which affirmed a decision of the referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits on the ground he was not available for employment. Claimant, a bartender, age 69, last worked May 31, 1974. He thereafter moved to a remote rural area in which he owned 25% of an apartment complex. He intended to move to Florida where he had worked each winter for some 22 years. He testified that he would travel a distance of 10 miles from his home for a job, but he would not take a job in Monticello, which was 20 miles away. The board found that such a restriction removed claimant from the labor market and that any efforts claimant might make prior to the date he moved to Florida would be merely for the purpose of qualifying for unemployment insurance benefits. There is substantial evidence in the record to sustain the board’s determination and we should not disturb it. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.